Exhibit 10.2

 

INDEMNITY AND RELEASE

 

THIS AGREEMENT (the “Agreement”) is made this 10th day of April, 2014, between
Zygo Corporation, a Delaware corporation (“Zygo”) and Fox Willow, LLC, a limited
liability company formed under the laws of Connecticut (“Fox Willow”), and,
solely for purposes of Section 4 hereof, Carol P. Wallace, an individual.

 

RECITALS

 

A. Zygo believes that the Environmental Conditions existing at 5 Brookside Drive
in Middlefield, Connecticut, arose subsequent to Zygo’s ownership of 5 Brookside
Drive and are not the result of any actions or business operations of Zygo at 5
Brookside Drive or elsewhere.

 

B. Zygo further believes that the Environmental Conditions at 6 Brookside Drive
have been caused, in whole or in part by Environmental Conditions emanating from
5 Brookside Drive (5 Brookside Drive and 6 Brookside Drive, collectively, the
“Properties”).

 

C. Accordingly, Zygo contends that it has no liability under state, federal or
common law for any Environmental Conditions at the Properties.

 

D. Fox Willow believes that the Environmental Conditions at 5 Brookside Drive
have been caused, in whole or in part, by Zygo.

 

E. Notwithstanding the foregoing, Zygo agrees to participate with Fox Willow in
the costs of Remediation of Environmental Conditions at the Properties, under
the following terms and conditions.

 

AGREEMENT

 

1. Zygo will share the costs of Remediation with Fox Willow such that Zygo shall
contribute up to a maximum of $500,000 towards the excavation, removal and
proper disposal of soil and the treatment and monitoring of groundwater, as
necessary, on, under, or migrating from the Properties on the following basis:
a) Zygo shall pay to Contractor fifty (50) percent of all reasonable third-party
contractor costs relating to the activities described above, within 30 days of
receipt of the Contractor’s invoice until the total costs of such activities
reach $1 million; b) Zygo and Fox Willow each shall be responsible for providing
to the other party appropriate documentation evidencing the timely payment to
the Contractor of their portion of the invoice. Any and all costs to Remediate
the Environmental Conditions that exceed a total of $1 million will be solely
borne by Fox Willow. Zygo shall have no obligation to reimburse Fox Willow for
any costs other than those specifically described in this Agreement.

 

2. The Remediation shall be performed by a Contractor selected by Fox Willow and
reasonably approved by Zygo. Fox Willow has advised Zygo that it intends to
conduct the remediation in a manner consistent with the reports dated November
27,



 



2013 and January 30, 2014 from Environmental Compliance Services Inc., copies of
which have been provided to Zygo. Zygo shall have the right and opportunity to
have its Contractor meet and confer with Fox Willow’s Contractor to discuss the
nature and scope of the Remediation. For so long as Zygo shall be sharing the
costs under this agreement, Zygo shall have the right to reasonably approve the
course of Remedial Activities, provided that Zygo shall not disapprove any
activities ordered by the Connecticut Department of Energy and Environmental
Protection (“DEEP”).

 

3. Fox Willow shall commence the Remedial Activities no later than 180 days from
the date of this Agreement, and shall diligently investigate and Remediate all
Environmental Conditions in accordance with applicable environmental laws. Fox
Willow shall be responsible for complying with all reporting, permitting, and
manifesting requirements in connection with the Remediation, the costs for which
shall be shared in accordance with this Agreement. Fox Willow will keep Zygo
fully informed of the status of all Remediation efforts, including timely
providing Zygo with copies of all correspondence to and from the environmental
regulatory entities involved in oversight of the work, and any environmental
studies, data or similar documents prepared by its Contractor or submitted to
any regulatory agency in connection with the Remedial Activities.

 

4. Fox Willow and Carol P. Wallace, jointly and severally, will release,
indemnify, defend and hold harmless Zygo and its parent entity, affiliates and
successors (including by merger) for any and all costs, claims and liabilities
that may arise out of the Environmental Conditions at 5 Brookside Drive, with
the exception of those costs specifically addressed in this Agreement, and at 6
Brookside Drive only to the extent caused by migration of Environmental
Conditions from 5 Brookside Drive, including the obligation to Remediate these
Environmental Conditions, any orders or directives from the DEEP or the state or
county, or other third party claims. This release shall include all claims Fox
Willow or Carol P. Wallace may have under any environmental laws, including but
not limited to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et. seq., and any state
counterpart.

 

5. The parties agree that the Environmental Conditions will be Remediated to
meet DEEP industrial/commercial standards, or such other standards as may be
required by DEEP.

 

6. Solely for the purposes of this Agreement, the following terms and phrases
shall have the meanings set forth below:

 

 i.“Contractor” shall mean a consultant, contractor or engineer (whether an
individual or a company) retained for the purpose of providing services in
connection with the Remediation of the Properties.      ii.“Environmental
Conditions,” shall mean any pollution, contamination, degradation, damage or
injury caused by, related to, arising from, or in connection with the
generation, handling, use, treatment, storage,

2



  transportation, disposal, discharge, release, or emission of any volatile
organic compounds (VOCs) or chlorinated volatile organic compounds (CVOCs) that
require Remediation under any environmental law, including but not limited to
those laws or regulations implemented or enforced by the U.S. Environmental
Protection Agency, Connecticut Department of Energy and Environmental
Protection, Connecticut Department of Public Health, or Middlesex County Public
Health Department;      iii.“Remediate” (or “Remediation” or “Remedial
Activities”) shall mean any removal, abatement, treatment, response,
investigation, cleanup, control and/or monitoring undertaken to address any
Environmental Conditions, including without limitation, excavation,
transportation and disposal, and the installation and operation of remediation
systems.

 

7. All notices, requests and other communications under this Agreement shall be
in writing and shall be delivered (i) in person if a written receipt of delivery
is obtained, (ii) by registered or certified mail, return receipt requested, or
(iii) by recognized overnight delivery service providing positive tracking of
items (for example, FedEx), addressed as follows or at such other address of
which Zygo or Fox Willow shall have given notice as herein provided:

 

To Zygo:

 

Chief Operating Officer

Zygo Corporation

Laurel Brook Road

Middlefield, CT 06455-1291

 

and:

 

Todd Lenson, Esq.

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

 

To Fox Willow or Carol P. Wallace:

 

Fox Willow LLC

c/o Cooper-Atkins Corporation

33 Reeds Gap Road

Middlefield, CT 06455

3



8. Both parties to this Agreement having participated fully and equally in the
negotiation and preparation hereof, this Agreement shall not be more strictly
construed, or any ambiguities within this Agreement resolved, against either
party hereto.

 

9. This Agreement shall be construed in accordance with the laws of the State of
Connecticut.

4



IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, as of the day and year first written above.

 

  ZYGO CORPORATION         By: /s/ GARY K. WILLIS     Name: Gary K. Willis    
Title: Chief Executive Officer         FOX WILLOW, LLP         By: /s/ CAROL P.
WALLACE     Name: Carol P. Wallace     Title:  Managing Director         /s/
CAROL P. WALLACE   Carol P. Wallace

 

[Signature Page to Indemnity and Release]

 